Title: To Thomas Jefferson from La Blancherie, 3 November 1787
From: La Blancherie, Mammès Claude Pahin de
To: Jefferson, Thomas



Monsieur
Paris ce 3. 9bre 1787.

Sur l’avis que Votre Excellence a eu la bonté de me faire donner de la demande de M. Adams, je viens d’examiner ce qu’il doit à l’Etablissement de la Correspondance. En 1782, Son Excellence prit l’engagement d’associé de la premiere Classe dont la contribution est de 96₶ par an, et elle fit le payement d’une année qui expira en 1783. Quelques parties de l’Etablissement ayant été suspendues en 1784, cette année est regardée comme non avenue. Il reste donc à acquitter les années, 1785, 1786, et 1787. Je me suis presenté à sa porte, pendant un court sejour que je viens de faire á Londres; mais il étoit à la Campagne. J’espere être plus heureux, cet hiver.
J’aurois bien de l’obligation à Votre Excellence, si elle avoit la bonté de m’accorder une audience pour [lui] faire ma Cour et lui rendre compte d’un établissement qui a pour but de lier les hommes de toutes les nations par la réciprocité des bons offices et qui  s’honnore de l’approbation et de la protection de son Illustre Prédecesseur.
Je Suis avec Respect, Monsieur, Votre très humble et très obeissant serviteur,

La BlancherieAgent général de Correspondancepour les Sciences et les Arts

